United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, BEAUMONT
STATION POST OFFICE, Lexington, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1126
Issued: January 20, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2020 appellant filed a timely appeal from a March 3, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 3, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 2, 2019, finding that she no longer had
disability or residuals causally related to her accepted November 13, 2017 left shoulder conditions.
FACTUAL HISTORY
On November 13, 2017 appellant, then a 52-year-old sales and services associate, filed a
traumatic injury claim (Form CA-1) alleging that on that date she dislocated her left shoulder while
lifting a package. OWCP accepted the claim for left shoulder joint dislocation, and subsequently
expanded acceptance of the claim to include incomplete left shoulder rotator cuff tear or rupture.
It paid appellant wage-loss compensation on the supplemental rolls beginning December 29, 2017
and on the periodic rolls beginning April 1, 2018.
Appellant underwent authorized left shoulder rotator cuff shoulder repair, and left shoulder
capsule repair on April 27, 2018.
On November 2, 2018 OWCP referred appellant to Dr. Gregory Grau, a Board-certified
orthopedic surgeon, together with a statement of accepted facts and medical record, for a second
opinion evaluation as to whether she continued to have residuals or disability due to the accepted
November 13, 2017 employment injury.
In a November 28, 2018 report, Dr. Grau, summarized appellant’s history of injury and
medical treatment. He reviewed her medical records and provided physical examination findings.
Dr. Grau noted that appellant had not experienced further issues regarding her left shoulder,
following left shoulder arthroscopy, and rotator cuff repair in April 2018. He did, however, note
her current complaints regarding her right shoulder. Dr. Grau diagnosed status post left shoulder
rotator cuff tear, and right shoulder impingement with acromioclavicular arthritis and underlying
rotator cuff tear. He opined that her accepted left shoulder conditions had resolved. In support of
this conclusion, Dr. Grau noted that the subjective and objective findings showed that appellant
was status post left shoulder rotator cuff repair and doing well based on findings that she had
regained range of motion and strength. He also opined that her right shoulder conditions, which
he attributed to her work had not resolved based on positive examination findings and magnetic
resonance imaging (MRI) scan findings. With respect to appellant’s ability to work, Dr. Grau
opined that she was disabled from her date-of-injury job, but would be able to work with right
shoulder restrictions.
On April 26, 2019 OWCP requested clarification from Dr. Grau regarding whether
appellant’s accepted conditions had resolved. It noted that he had opined that the accepted left
shoulder conditions had resolved; however, he had also opined that conditions of unspecified right
shoulder rotator cuff tear or rupture, right shoulder impingement syndrome, and right shoulder
primary osteoarthritis were employment related and had not resolved. OWCP requested that
Dr. Grau provide a supplemental opinion explaining how these conditions had been caused or
aggravated by the accepted November 13, 2017 employment injury and whether any of these
conditions had resolved.

2

On April 17, 2019 OWCP requested that appellant’s treating physician, Dr. Thomas D.
Cervoni, a Board-certified orthopedic surgeon, address appellant’s current medical status.
In response to OWCP’s request, on May 2, 2019 Dr. Cervoni, agreed with Dr. Grau that
appellant’s accepted left shoulder conditions had resolved.
On July 30, 2019 OWCP issued a notice proposing to terminate appellant’s wage-loss
compensation and medical benefits as her accepted left shoulder condition had resolved based on
Dr. Grau’s second opinion report. It advised that the right shoulder conditions were not accepted
conditions and he had not provided any medical reasoning explaining how those condition s were
related to the accepted November 13, 2017 employment injury. In addition, OWCP noted that
appellant’s treating physician, Dr. Cervoni agreed that the accepted left shoulder conditions had
resolved.
In an August 27, 2019 report, Daniel Coby, a physician assistant, provided examination
findings, detailed the injury history, and diagnosed consequential right shoulder impingement
syndrome, right rotator cuff tendonitis, and right rotator cuff tear, unspecified tear extent.
By decision dated October 1, 2019, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits, effective October 2, 2019. It found that her accepted left
shoulder conditions had resolved based on the opinions of Dr. Grau, an OWCP referral physician,
and Dr. Cervoni, appellant’s treating physician.
On October 29, 2019 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review.
By decision dated March 3, 2020, the hearing representative affirmed OWCP’s October 1,
2019 decision terminating appellant’s wage-loss compensation and medical benefits, finding that
the medical evidence established that her accepted left shoulder conditions had resolved.3
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.4 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to

3

The hearing representative remanded the case for further development of the evidence on whether appellant
sustained consequential right shoulder conditions.
4

A.T., Docket No. 20-0334 (issued October 8, 2020); R.P., Docket No. 17-1133 (issued January 18, 2018); S.F.,
59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

the employment. 5 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment. 8
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 2, 2019, as she no longer had disability or
residuals causally related to her accepted left shoulder conditions.
In a report dated November 28, 2018, Dr. Grau concluded that appellant’s accepted left
shoulder conditions had resolved. He noted that she had a good recovery and had no left shoulder
issues following her April 2018 surgical procedure. Dr. Grau opined that appellant’s left shoulder
conditions had resolved without residuals and that any remaining disability was due to her right
shoulder conditions.
Dr. Cervoni, appellant’s attending physician, agreed in a report dated May 2, 2019 that
appellant’s accepted left shoulder conditions had resolved.
As the evidence of record establishes that appellant no longer has disability or residuals
due to her accepted left shoulder employment conditions, the Board finds that OWCP properly
terminated her entitlement to wage-loss compensation and medical benefits effective
October 2, 2019.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective October 2, 2019, as she no longer had disability or
residuals causally related to her accepted November 13, 2017 left shoulder conditions.

5

A.T., id.; R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L.
Minor, 37 ECAB 541 (1986).
6

G.B., Docket No. 20-0750 (issued October 27, 2020); K.W., Docket No. 19-1224 (issued November 15, 2019);
see M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).
7

A.T., supra note 4; A.G., Docket No. 19-0220 (issued August 1, 2019); A.P., Docket No. 08-1822 (issued August 5,
2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); Furman G. Peake, 41 ECAB 361,
364 (1990).
8

A.T., supra note 4; K.W., supra note 6; see A.G., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford,
53 ECAB 727 (2002); Furman G. Peake, id.

4

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 20, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

